[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-1148

                     ALLAN G. EDWARDS, JR.,

                     Plaintiff, Appellant,

                               v.

                    GLEN A. BARTON, ET AL.,

                     Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Richard G. Stearns, U.S. District Judge]


                             Before

                      Boudin, Chief Judge,
               Selya and Lynch, Circuit Judges.




     Allan G. Edwards, Jr. on brief pro se.
     Louis M. Ciavarra, James P. Hoban and Bowditch & Dewey, LLP,
on brief for appellees.




                       September 26, 2001
                Per Curiam. Appellant Allan G. Edwards, Jr. appeals

from      the     dismissal      of    his     complaint          filed      against

Caterpillar          Corporation,      the     Chairman          and   C.E.O.      of

Caterpillar, Caterpillar Financial Services Corporation, and

three employees of Caterpillar Financial Services.                             After

carefully        reviewing      the   record       and    the    briefs      of   the

parties, we affirm the judgment of the district court for

essentially the reasons stated in its Memorandum and Order,

dated November 28, 2000.              We add only that there is clearly

no specific personal jurisdiction over any of the appellees

–   the    events     in    question    in   the     appellant's          suit    all

occurred        at   distant    locations      –         and    that   the    record

contains no facts upon which a claim of general personal

jurisdiction might be premised.

                Affirmed.      See Local Rule 27(c).